Title: Address of Welcome from the Mayor of Alexandria, [11] March 1790
From: Mayor of Alexandria
To: Jefferson, Thomas



Sir
Alexandria theMarch 1790

You have returned to your native Country. Permit us the inhabitants of Alexandria to join with the rest of our fellow citizens in the warmest congratulations to you on that happy event. As a commercial town, we feel ourselves particularly indebted to you for the indulgencies which your enlightened representations to the Court of France have secured to our trade. You have freed commerce from its shackles, and destroyed the first essay made in this Country towards establishing a Monopoly. But we assure you that these events, though more recent, are not more deeply impressed on our minds, than the whole tenor of your conduct when we were struggling in the sacred cause of freedom. A sense of the benefits we have already derived from your talents and virtue, in the various offices you have filled, induces us to entertain the most auspicious hopes from your arrival at this crisis; when a constitution newly adopted, and which is to decide the fate of republican forms of Government, is commencing its operations; and when subjects of the highest importance to the Union must necessarily be discussed. That you, Sir, in every walk of life may meet with the reward of your meritorious services and fulfill the high expectations of a free and republican people is our sincere wish.

In behalf of the Citizens of Alexandria Will. Hunter, Jr. Mayor

